DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B, figure 2, claims 1-20 in the reply filed on October 3, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 10, 2021, July 9, 2021, October 14, 2021, July 5, 2022, and October 12, 2022 were considered by the examiner.


Drawing Objections
The drawings are objected to because:
In the figures it appears the interconnect structure 120 comprises all elements in said figures. However, ¶ 0021 states 120 only comprises the lower metal layer 124, the upper metal layer 128, and the dielectric layer 126. Element 120 in the figures needs to be changed to clearly reflect this.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-10, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sharma et al. (US 2020/0388685 A1) (“Sharma”).
Regarding claim 1, Sharma teaches at least in figure 12:
a ferroelectric layer (1115; ¶¶ 0076, 114, 174, where 1115 and 315 are gate dielectrics, which can be ferroelectric HfOx) having a first side (bottom of 1115) and a second side (top of 1115) opposite to the first side; 
a gate electrode (1120) disposed along the first side of the ferroelectric layer (bottom of 1115); 
an oxide semiconductor (OS) channel layer (1010) disposed along the second side of the ferroelectric layer (top of 1115) opposite to the first side (bottom of 1115), 
the OS channel layer (1010) having a first doping type (¶ 0073, where 1010 can have a first type doping); 
a pair of source/drain regions (250) disposed on opposite sides of the OS channel layer (1010); and 
a two-dimensional (2D) contacting layer (210) disposed along the OS channel layer (1010), 
the 2D contacting layer (210) having a second doping type different than the first doping type (¶ 0073, where 210 can be a different conductivity type than 1010; see also ¶ 0039, where dopants can be added to 210 or 1010).
Regarding claim 2, Sharma teaches at least in figure 12:
wherein the 2D contacting layer (210) comprises one or more of graphene, molybdenum disulfide (MoS2), molybdenum diselenide (MoSe2), or molybdenum ditelluride (MoTe2) (¶ 0034, where 210 can comprise MoSex, MoTex, MoSx.).
Regarding claim 3, Sharma teaches at least in figure 12:
wherein the 2D contacting layer (210) is disposed between and contacting the pair of source/drain regions (250) and the OS channel layer (1010).
Regarding claim 4, Sharma teaches at least in figure 12:
wherein the 2D contacting layer (210) covers bottom surfaces of the pair of source/drain regions (250).
Regarding claim 5, Sharma teaches at least in figure 12:
wherein the 2D contacting layer (210) covers a top surface of the OS channel layer (1010).
Regarding claim 7, Sharma teaches at least in figure 12:
wherein the 2D contacting layer (210) is disposed directly on a top surface of the OS channel layer (1010).
Regarding claim 8, Sharma teaches at least in figure 12:
wherein the 2D contacting layer (210) covers a bottom surface of the source/drain regions (250).
Regarding claim 9, Sharma teaches at least in figure 12:
wherein the first doping type is n-type and the second doping type is p-type (¶ 0073, where the first doping can be n-type and the second doping can be p-type or vice-versa).
Regarding claim 10, Sharma teaches at least in figure 12:
wherein the OS channel layer (1010) comprises one or more of indium gallium zinc oxide, indium gallium zinc tin oxide, indium tungsten oxide, indium tungsten zinc oxide, indium zinc oxide, and zinc oxide (¶¶ 0034-35, where 1010 or 210 can be the material of claim 2 or the material of claim 10).
Regarding claim 20, 
Claim 20 contains subject matter contained in claim 1. Thus, claim 20 is rejected for the same reasons as claim 1.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma. 
Regarding claim 6, Sharma does not teach:
wherein the 2D contacting layer has ending portions underlying the source/drain regions more heavily doped than a middle portion between the source/drain regions.
However, it would have been obvious to one of ordinary skill in the art to add more dopant underneath the source/drain regions in order to create low resistance ohmic contacts. One of ordinary skill in the art understands that there are two forms of contacts. Ohmic and Schottky. Depending on the type of transistor one makes, ohmic or Schottky, one of ordinary skill in the art would change the dopant. It would have been obvious to one of oridiary skill in the art to change only the left and right side of the 2D contact layer because this is the only region of the 2D contacting layer which contacts the source/drain. One of ordinary skill in the art would not dope the middle section of 210 in figure 12 because that is another channel region, and one would want to maintain it as a semiconducting layer, and not an ohmic region.
Additionally, or alternatively, the metal of the source/drain 250 could interact with the 2D contacting layer 210, at an interface and diffuse into 210. This would result in a higher dopant concentration in the source/drain region than in the central region of 210.
Regarding claim 11, 

Sharma does not explicitly teach in figure 12:
an interconnect structure disposed over a substrate comprising a lower metal layer and an upper metal layer stacked over the lower metal layer; and 
a ferroelectric field-effect transistor (FeFET) device inserted between the lower metal layer and the upper metal layer, comprising: 
However, based upon figure 21 in combination with figure 12 Sharma teaches:
an interconnect structure (M1-M4, and M6-M8) disposed over a substrate (2101) comprising a lower metal layer (M1-M4) and an upper metal layer (M6-M8) stacked over the lower metal layer (M6-M8); and 
a ferroelectric field-effect transistor (FeFET) device (301) inserted between the lower metal layer (M1-M4) and the upper metal layer (M6-M8).

Regarding the limitations below…
a gate electrode disposed on the lower metal layer; 
a ferroelectric layer disposed on the gate electrode; an oxide semiconductor (OS) channel layer disposed over the ferroelectric layer, 
the OS channel layer having a first doping type; a pair of source/drain regions disposed on opposite sides of the OS channel layer; and 
a two-dimensional (2D) contacting layer disposed along the OS channel layer and having a second doping type different than the first doping type.
This is taught by the prior art as shown in claim 1. 
Regarding claim 12, 
Claim 12 contains subject matter contained in claim 1. Thus, claim 12 is rejected for the same reasons as claim 1.
Regarding claim 13, 
Claim 13 contains subject matter contained in claim 3. Thus, claim 13 is rejected for the same reasons as claim 3.
Regarding claim 14, 
wherein the pair of source/drain regions (250) is respectively coupled to a source-line and a bit-line, and the gate electrode  (1120) is coupled to a word-line (it is obvious based upon figure 21 that 250 and 1120 would be connected to other metal lines (M1-M4, and M6-M8). Anyone of these metal lines can be considered, or named, a source-line, a bit-line, or a word-line.).
Regarding claim 15, 
Claim 15 contains subject matter contained in claim 2. Thus, claim 15 is rejected for the same reasons as claim 2.
Regarding claim 16, 
Claim 16 contains subject matter contained in claim 7. Thus, claim 16 is rejected for the same reasons as claim 7.
Regarding claim 17, 
Claim 17 contains subject matter contained in claim 6. Thus, claim 17 is rejected for the same reasons as claim 6.
Regarding claim 18, 
Claim 18 contains subject matter contained in claim 9. Thus, claim 18 is rejected for the same reasons as claim 9.
Regarding claim 19, 
Claim 19 contains subject matter contained in claim 10. Thus, claim 19 is rejected for the same reasons as claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822